Name: 1999/866/ECSC: Commission Decision of 15 December 1999 on the conclusion of agreement between the European Coal and Steel Community and Kazakhstan on trade in certain steel products [notified under document number C(1999) 4493]
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  European construction;  international trade;  Asia and Oceania
 Date Published: 1999-12-31

 Avis juridique important|31999D08661999/866/ECSC: Commission Decision of 15 December 1999 on the conclusion of agreement between the European Coal and Steel Community and Kazakhstan on trade in certain steel products [notified under document number C(1999) 4493] Official Journal L 342 , 31/12/1999 P. 0054 - 0054COMMISSION DECISIONof 15 December 1999on the conclusion of agreement between the European Coal and Steel Community and Kazakhstan on trade in certain steel products[notified under document number C(1999) 4493](1999/866/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95, first paragraph thereof,Having consulted the consultative committee and with the unanimous assent of the Council,(1) Whereas, following the Council Decision of 7 October 1996, the Commission opened negotiations with the Republic of Kazakhstan, culminating in an agreement concerning trade in certain steel products covered by the European Coal and Steel Community;(2) Whereas the Agreement establishes quantitative limits for the entry into free circulation in the Community of certain steel products for the years 2000 to 2001, within a framework of progressive liberalisation and the development of competitive conditions in the Republic of Kazakhstan which justify the complete removal of quantitative restrictions,HAS DECIDED AS FOLLOWS:Article 11. The Agreement with the Republic of Kazakhstan concerning trade in certain steel products is hereby approved on behalf of the European Coal and Steel Community.2. The text of the Agreement(1) is annexed to this Decision.Article 2The President of the Commission is hereby authorised to designate the persons empowered to sign the Agreement referred to in Article 1 in order to bind the European Coal and Steel Community.Done at Brussels, 15 December 1999.For the CommissionPascal LAMYMember of the Commission(1) See page 55 of this Official Journal.